DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The substitute specification filed 10 February 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.


Claim Objections

Claim 10 is objected to because of the following informalities:  it appears --in-- should be inserted between “shaft” and “forward” in lines 2-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraynev et al, U. S. Patent 8,360,919.

Kraynev et al. shows a transmission 14 in figure 1.
	An input shaft 17 is for being connected to an engine 12 for receiving power therefrom.
	At least two input gear wheels 60 and 62 are disposed along the input shaft 17.
	The transmission comprises least two intermediate shafts 52 and 54.
	At least two intermediate gear wheels 70, 72 and 80, 82 are disposed along each of the intermediate shafts 52 and 54, respectively, such that each input gear wheel 60 and 62 is associated with a respective intermediate gear wheel.
	As demonstrated by the truth table of figure 2 in combination with figure 1, a clutch system C1-C7 is for selectively activating input-intermediate gear wheel combinations for transmitting the power such that at least one of the input gear wheels 60, 62 and at least one intermediate gear wheel 70, 72, 80, 82 is activated.
	An averaging differential 20 is connected to the intermediate shafts 52 (through ring gear 24 and gear pair 74, 92) and 54 (through sun gear 22 and gear pair 86, 90) and to an output shaft 19.  The averaging differential 20 is for combining the power received from the intermediate shafts 52 and 54 and providing the same to the output shaft 19.
(claim 1)

	The clutch system comprises a clutch C5, C6, C3, and C4 interposed between each intermediate gear wheel 70, 72, 80, and 82, respectively, and the respective intermediate shaft 52 and 54.
(claim 2)

	The transmission 14 comprises two intermediate shafts 52 and 53.
(claim 5)

	By discussing operation of the transmission 14 shown in figure 1 to achieve a reverse speed ratio and first through tenth forward speed ratios (fig. 2) from column 4, line 66 to column 6, line 45, Kraynev et al. discloses a method for selectively transmitting power comprising:
	receiving the power from an engine 12 at an input shaft 17;
	selectively transmitting the power to at least two intermediate shafts 52 and 54;
	using an averaging differential 20 connected to the intermediate shafts 52 and 54 and to an output shaft 19 combining the power received from the intermediate shafts 52 and 54 and providing the same to the output shaft 19.
(claim 7)

	In the fifth speed ratio, for example, the power is transmitted to the intermediate shafts 52 and 54 in forward ratios through gear pairs 62, 72 and 62, 82 by engagement of clutches C6 and C4 and the combined power is provided to the output shaft 19 in forward direction.
(claim 8)

	In the third speed ratio, for example, the power is transmitted to the intermediate shafts 54 and 52 in reverse and forward ratios through gear sets 64, 69, 84 and 62, 72 by engagement of clutches C7 and C6 and the combined power is provided to the output shaft 19 forward direction.
(claim 10)


Claim(s) 1, 3, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino et al., U. S. Patent 7,128,681.

	Sugino et al. shows a transmission TM1 in figure 1.
	An input shaft 3 is for being connected to an engine (with output shaft 1) for receiving power therefrom (col. 5, lines 22-24).
	At least two input gear wheels 11, 7, 9, and 13 are disposed along the input shaft 3.
	The transmission TM1 comprises least two intermediate shafts 4 and 5.
	At least two intermediate gear wheels 12, 8 and 10, 15 are disposed along each of the intermediate shafts 4 and 5, respectively, such that each input gear wheel is associated with a respective intermediate gear wheel.
	A clutch system C1-C3, CR is for selectively activating input-intermediate gear wheel combinations for transmitting the power such that at least one of the input gear wheels 11, 7, 9, 13 and at least one intermediate gear wheel 12, 8, 10, 15 is activated.
	An averaging differential PG is connected to the intermediate shafts 4 and 5 and to an output shaft 6.  The averaging differential PG is for combining the power received from the intermediate shafts, with intermediate shaft 4 directly coupled to the carrier C and intermediate shaft 5 directly coupled to the sun gear S, providing the same to the output shaft 6, which is directly coupled to the ring gear R.
(claim 1)

	The clutch system comprises a clutch C3, C1, C2, and CR interposed between each input gear wheel 11, 7, 9, and 13, respectively, and the input shaft 3.
(claim 3)

	The transmission TM1 comprises two intermediate shafts 4 and 5.
(claim 5)

	By discussing the general operation of the transmission TM1 in column 6, lines 41-54 and by discussing operation of the transmission TM1 shown in figure 1 to achieve a reverse speed ratio and first (low) through seventh forward speed ratios (fig. 2) from column 7, line 33 to column 8, line 49, Sugino et al. discloses a method for selectively transmitting power comprising:
	receiving the power from an engine (1) at an input shaft 3;
	selectively transmitting the power to at least two intermediate shafts 4 and 5;
	using an averaging differential PG connected to the intermediate shafts 4 and 5 and to an output shaft 6 combining the power received from the intermediate shafts and providing the same to the output shaft.
(claim 7)

	For the fourth speed range, for example, the power is transmitted to the intermediate shafts 4 and 5 in forward ratios through gear pairs 7, 8 and 9, 10 by engagement of clutches C1 and C2 (fig. 2) and the combined power is provided to the output shaft 6 in forward direction.
(claim 8)

	For the low speed range, for example, the power is transmitted to the intermediate shafts 5 and 4 in reverse and forward ratios through gear sets 13, 14, 15 and 7, 8 by engagement of clutches CR and C1 (fig. 2) and the combined power is provided to the output shaft 6 forward direction.
(claim 10)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraynev et al. in view of Ashfield, GB 2112883.

	Kraynev et al. discloses a transmission as discussed in the rejection of claim 1 above, but does not disclose a clutch system comprising a clutch for each of a subset of input gear wheels on the input shaft and a clutch for each of a subset of intermediate gear wheels not associated with the subset of input gear wheels.

	Ashfield shows a transmission in figure 2 with a variation in figure 3.  The transmission of figure 2 is similar to that of Kraynev et al. in that it includes two intermediate shafts 32 and 33 on which intermediate gear wheels 38-43 are disposed, with each intermediate gear wheel being associated with a gear wheel 35-37 on a main shaft 34 (an output shaft in this case).  A clutch system comprises a clutch A-F interposed between each intermediate gear wheel 38-43 and the respective intermediate shaft 32 and 33.
	Figure 3 shows a variation in which the intermediate gear wheel 38 and clutch A with associated main gear wheel 35 are replaced with intermediate gear wheel 50 with associated main gear wheel 51 and clutch A’.  The intermediate gear wheel 39 and clutch B with associated main gear wheel 35 are replaced with intermediate gear wheel 52 with associated main gear wheel 53 and clutch B’.  This variation thus shows a clutch system comprising a clutch A’, B’ interposed between each main gear wheel 51, 53 of a predetermined subset of main gear wheels 51, 53, 36, 37 and the main shaft 34 and a clutch C-F interposed between each intermediate gear wheel 40-43 of a predetermined subset of intermediate gear wheels 50, 52, 40-43 and the respective intermediate shaft 32, 33 with each intermediate gear wheel 40-43 being associated with a respective main gear wheel 36, 37 other than an main gear wheel 51, 53 of the subset of main gear wheels.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the clutches of Kraynev et al. associated with the lowest speed ratio (largest speed reduction) with the input gear wheels on the input shaft in view of Ashfield because such “modification avoids excessively high relative speeds between the layshafts and declutched gears rotateably mounted thereon in cases where the overall gear ratio spread is large.” (Ashfield, page 1, line 127 to page 2, line 3)  In other words, with Kraynev et al. clutch C4, for example, located on the input shaft 17 rather than the intermediate shaft 54, when the clutch C3 is engaged to impart rotational speed to the intermediate shaft 54, the intermediate gear wheel 82 would be rotated at the same speed as the intermediate shaft 54, rather than at a different speed determined by the ratio between gear wheels 62 and 82.


Allowable Subject Matter

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Unless otherwise noted, each of the following discloses a transmission including at least two intermediate shafts and gearing to combine the power of the intermediate shafts and provide the power to an output shaft:

FR 486605 (Delamare) April 1918
GB 787524 (Garden) December 1957 - combines input and intermediate shaft power
U. S. Patent 3,572,167 (Bosko et al.) March 1971
U. S. Patent 7,611,433 (Forsyth) November 2009
JP 2010-001957 (Masumoto) January 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659